DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 5/9/22, are acknowledged.
	Claims 1-6, 8-9 have been amended.
	Claims 1-10 are pending.
Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1-9 are being acted upon.

The 112(b) rejections are withdrawn in view of Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaber, 2007, in view of US 2006/0251664 and Steinbrink et al., 2000, and as evidenced by AIM-V and RPMI product information and Levesque et al., 2001.
Jaber teaches a method of determining the immunogenicity of a protein agent comprising obtaining and storing PBMC from subjects having various HLA-DRB1 genotypes (i.e. constricting a PBMC “library”), culturing CD14+ monocytes from said PBMC from each patient with said different genotypes  to producing monocyte derived immature dendritic cells, culturing said immature dendritic cells in a medium contain the protein to be measured, followed by maturation in a medium containing GM-CSF, IL-4, and TNF-alpha to prepare mature dendritic cells, purifying CD4+ T cells from each PBMC by negative selection with a Dynal kit (i.e. removing CD8+ T cells and preparing CD8+ T cell free PBMC), co-culturing the mature dendritic cells and said CD4+ T cells, and quantifying the number of proliferating CD4+ T cells by thymidine incorporation for each of said genotyped patients (see page 1257-58).   Jaber et al. teach using 1 x 104 DC and 1 x 105 T cells (i.e. a 1:10 ratio, see page 1258). Jaber teach that the PBMC donors express HLA-DR alleles that cover greater than 80% of those expressed in the world population.  
Jaber do not explicitly teach maturation with a medium containing antigen, TNF, and additionally IL-1beta, IL-6, PGF2, or a specific cell culture medium of claims 6-9.
The ‘664 publication teaches methods of evaluating protein immunogenicity using dendritic cells, and teaches that immature dendritic cells can be triggered to mature by methods known in the art, for example by incubation with inflammatory cytokines like TNF-alpha, or a mixture of TNF-alpha, IL-6, IL-1beta, and PGE2 (see paragraph 96, in particular).  The ‘664 publication teaches that said immature dendritic cells can be contacted with the source of protein and at the same time triggered to mature with the cytokines (i.e. in a medium comprising said antigen and cytokines, see paragraph 96 and 121, in particular).  The ‘664 publication teaches culturing dendritic cells in RPMI 1640 supplemented with 10% fetal calf serum (see page 7, in particular).   As evidenced by RPMI 1640 product information, said medium comprises all the ingredients recited in claims 8-9. The ‘664 publication co-culture of T cells and said dendritic cells in AIM V medium (i.e. a serum free medium, see page 9, in particular). As evidenced by ThermoFisher, and Levesque, AIM V medium comprises human serum albumin, L-glutamine, 10 ug/ml streptomycin sulfate, and 50 ug/ml gentamicin sulfate.  See also Steinbrink which teaches that PGE2 and PGF2 are functional equivalents in terms of dendritic cell maturation, and that they can be used in combination with TNF-alpha, IL-1beta, and IL-6 to induce dendritic cell maturation with synergistic (see Fig. 1, and page 438, 444, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the dendritic cell maturation conditions and media taught by the ‘664 publication and Steinbrink, in the method of determining immunogenicity of Jaber. In particular, the ordinary artisan would be motivated to include PGEF2, IL-1beta, and IL-6 in the maturation step of Jaber, as taught by the ‘664 publication and Steinbrink since Steinbrink teaches that it provides synergistic effects of dendritic cell maturation.  Furthermore, selecting from alternative maturation conditions and suitable media would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Additionally, selecting form prostaglandin family members, maturation conditions, or types of media that are functional equivalents involves simple substitution of one known element for another to obtain predictable results.
	Applicant’s arguments filed 5/9/22 have been fully considered, but they are not persuasive.
	Applicant argues that Jabar teaches using negative selection to purify CD4+ T cells, but does not teach step c) of removing CD8+ T cells form the PBMC as recited in claim 1. 
	As noted above, Jabar teach purifying CD4+ T cells from each PBMC by negative selection with a CD4+ Dynal negative isolation kit.  As is recognized in the art, suck kits work by labeling all cells that do not express CD4, including labeling of CD8+ cells, monocytes, and B cells,  and then removing the labeled cells by magnetic sorting to provide a pure CD4+ cell population.  Thus, the negative selection purification process of Jabar does comprise a step of “removing CD8+  T cells”, and the resulting purified CD4+ T cell are CD8 T cell free.  Additionally, it would be readily apparent to the ordinary artisan that providing a pure population of CD4+ cells, as taught by Jabar, would necessarily involve removing CD8+ T cells.
	Applicant further argues that the specification discloses at paragraph 50 that if CD8+ T cell free peripheral blood cells are not used accuracy may be reduced.  	Jabar teaches CD4+ cells purified by negative selection using negative isolation kits, which is the same procedure disclosed by the instant specification.  For example, the instant specification teaches purifying CD4 T cells using negative depletion of CD8 T cells with CD8 microbeads.  These are the same reagents used in the Dynal kits of Jabar.  Dynal CD4 negative selection kits are comprised of an antibody mix that binds to markers expressed by non-CD4 T cells, including anti-CD8.  The kit further comprises  magnetic beads which bind to the antibody labeled cells.  The magnetically labeled cells are then removed with a magnet to provide pure CD4+ cells by negative selection, i.e. removal of CD8 T cells as well as other non-CD4+ cells.  This meets the limitation of the present claims.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jaber, 2007, Steinbrink et al., 2000, and US 2006/0251664, and as evidenced by AIM-V and RPMI product information and Levesque et al., 2001, as applied to claims 1-2, 4, 6-9 above, and further in view of US 20110275098.
The combined teachings of Jaber, Steinbrink and the ‘664 publication, as well as the evidentiary teachings of Levesque and media product information are described above.
They do not teach quantifying proliferation with a fluorescent dye. 
 The ‘098 publication teaches methods of evaluating immunogenicity of proteins using dendritic cell and T cell co-culture to induce T cell proliferation, and teaching that said proliferation can be measured either by evaluating thymidine incorporation or by labeling with CFSE (i.e. staining with fluorescent dye, and by quantifying a fluorescent signal intensity decrease, see paragraph 101).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘098 publication, to the method made obvious by Jaber, Steinbrenk and the ‘664 publication.  Selecting from known means of evaluating T cell proliferation would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jaber, 2007, Steinbrink et al., 2000, and US 2006/0251664, and as evidenced by AIM-V and RPMI product information and Levesque et al., 2001, as applied to claims 1-2, 4, 6-9 above, and further in view of Dietz.
The combined teachings of Jaber, Steinbrink and the ‘664 publication, as well as the evidentiary teachings of Levesque and media product information are described above.
They do not teach obtaining PBMC using leukoreduction system chambers.
 Dietz teaches that PBMCs can be isolated using leukoreduction system chambers, and that doing so provides a novel and abundant source of fully functional PBMCs that yield highly pure subpopulations and are a superior source of mature dendritic cells.    
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Dietz, to the method made obvious by Jaber, Steinbrink and the ‘664 publication.  The ordinary artisan would be motivated to use leukoreduction system chambers to isolate PBMC with a reasonable expectation of success, since Dietz teaches that if provides a novel and abundant source of fully functional PBMCs that yield highly pure subpopulations and are a superior source of mature dendritic cells.  
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644